Citation Nr: 0708965	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  00-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that granted service connection for 
PTSD with an initial disability rating of 30 percent, 
effective October 14, 1998.  The veteran perfected a timely 
appeal of this determination to the Board.

In a May 2001 decision, the Board denied the veteran's claim, 
and he appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  In April 2003, the Court vacated 
the Board decision, and remanded the case to the Board for 
further appellate review.

This matter was before the Board in October 2003, May 2005, 
and July 2006, and all three times was remanded for further 
development.


FINDINGS OF FACT

1. The veteran's PTSD has been productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, and chronic sleep 
impairment.

2. The veteran has the following: normal affect, speech, and 
thought process; no evidence of suffering from panic attacks; 
good memory and judgment; no difficulty following commands; 
and no impairment in impulse control that would affect his 
motivation or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, the initial RO adjudication in March 1999 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of a February 2004 and July 2006 
letters from the AOJ to the veteran, which informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ.  Also, the 
July 2006 letter informed the veteran of the information and 
evidence necessary to establish a disability rating and 
effective date.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, several VA psychiatric examinations, with 
the most recent examination dated in January 2006, letters 
from the veteran's private physician and therapist, lay 
statements from the veteran's family and acquaintances, the 
veteran's testimony at his October 2000 RO hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

II. Increased Initial Disability Rating

The veteran essentially argues that he is entitled to an 
initial disability rating in excess of 30 percent for PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's psychiatric disability is evaluated under 
Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under Diagnostic 
Code 9411:

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Board notes that in this case Global Assessment of 
Functioning scores have been used by medical experts to 
indicate the veteran's degree of disability.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

In the instant case, the veteran was afforded a VA 
psychiatric examination in January 1999.  On examination, the 
following was noted: the veteran was clean, casually dressed, 
and appeared quiet; the veteran observed his behavior and 
speech, as if to avoid stirring his memories; he spoke slowly 
and thoughtfully; the veteran's attitude was somewhat 
avoidant, based on the reservations in his speech, but in 
time he was cooperative and volunteered information; he had a 
nightmare of an in-service incident once or twice a month; 
there was no basic impairment in the veteran's thought 
process or communication; there was no evidence of delusions 
or hallucinations; the veteran admitted to suicidal ideation, 
but he indicated that when he got depressed or had intrusive 
thoughts he instead thought of his kids as well as the good 
things he experienced while in service; the veteran was well-
oriented as to person, place and time; there was no evidence 
of memory disturbance; the veteran did not refer to panic 
attacks; however, the veteran did spontaneously refer, on 
approximately two to three instances during the examination, 
to his depressed mood and the problems he had experienced 
with his wife.  The veteran was diagnosed as having moderate 
chronic PTSD, and his GAF score was noted to be 55.

At a hearing before the RO in October 2000, the veteran gave 
testimony in which he indicated the following: that he was 
employed repairing elevators and escalators; that his PTSD 
had an impact on his productivity because sometimes he had to 
work with someone else and did not handle it well; that he 
has not missed work as the result of his PTSD; that he did 
not have friends and he did not get close to people; that he 
was concerned that when confronted, he might not be able to 
control himself and might end up hurting someone badly or 
killing them; that he had arguments with his wife; that 
sometimes he felt that he might loose control and really hurt 
his wife; that when his kids were growing up, he yelled and 
screamed at them; that the veteran slept apart from his wife 
due to his nightmares and sleep disturbance; that despite his 
sleeping difficulties, he did not take sleeping pills; and 
that he had not had a drink in two years.

On another VA examination in December 2000, the following was 
noted: the veteran was properly groomed and dressed; there 
were no signs of apathy, gesturing, twitching or other 
abnormalities; his speech was found to be free of any 
emotional overlay, such as pressure or slurring; he was found 
to be alert and able to carry out orders; his affective or 
emotional state showed no signs of despair, depression, 
irritability, panic or guilt; there were no signs of 
agitation or flatness in his affect; no symptomatic anxiety 
was detected; the content of the veteran's thoughts reflected 
his occasional problem with temper as evidenced by his 
restless nights and his intrusions and nightmares; the 
content of his thoughts revealed no thought disturbances in 
ideation or perception; there were no signs of 
depersonalization or derealization; his cognitive functioning 
appeared to be intact; and his judgment was good.  The 
veteran was noted to have a GAF score of 60.

On a third VA examination in January 2006, the following was 
noted: the veteran appeared to be healthy, in no acute 
distress, and casually dressed; he was alert, oriented to 
time, place, and person; recent and past memory was grossly 
intact, and there was no impairment in short-term or long-
term memory; there was no evidence of any cognitive deficit; 
he appeared to be depressed and withdrawn but was not tearful 
and denied any suicidal ideation or behavior; there was no 
evidence of hallucinations or delusions or other unusual 
bizarre thinking; thought content was otherwise clear, 
logical, goal directed, easy to follow and understand; 
judgment and impulse control appeared to be intact; he 
appeared to be able to maintain minimal personal hygiene and 
other basic activities of daily living, although he appeared 
to be poorly groomed, unshaven and slightly disheveled in his 
personal appearance; there was no obsessive or ritualistic 
behavior that interfered with routine activities; rate and 
flow of speech was normal and logical; there was no evidence 
of an untoward amount of anxiety such as panic attacks, 
although he did describe feeling anxious most of the time and 
startling easily at loud noises; there was no impairment in 
impulse control that would affect his motivation or mood; 
there did appear to be mild sleep impairment, in that he had 
difficulty sleeping through the night two to three times a 
week, as he was apparently awakened by recurrent nightmares 
of his Vietnam experience; however, sleep difficulty did not 
seem to impair his ability to work on a regular basis; and 
there were no other disorders or symptoms that interfered 
with daily activities.  The veteran's GAF score was noted to 
be 55, which, according to the VA examiner, placed the 
veteran in the moderate to severe range of occupational and 
interpersonal impairment.

Also, the veteran submitted two letters from private 
caregivers in support of his claim, both dated in August 
2006.  The first, from his physician, indicated the 
following: that the veteran was initially seen by the 
physician in March 2005; that he was diagnosed with 
depression, anxiety, and PTSD; that he was, at the time the 
letter was written, being treated with medication to which he 
had responded well; that such medication had minimal to no 
side effects; and that the veteran's symptoms were well-
controlled.  The second letter, from the veteran's marriage 
and family therapist, indicated that the veteran had been 
treated since July 2005 for PTSD symptoms, and that on 
examination in October 2005, the therapist noted the veteran 
to be very restless during sleep, to think of war experiences 
on a daily basis, to feel cynical, and to have continued 
anger, nightmares, and flashbacks.

After a review of the record, the Board finds that the 
veteran's PTSD does not more closely approximate the criteria 
for a 50 percent rating under Diagnostic Code 9411 than those 
for a 30 percent rating.

In short, the record does not reflect that the veteran's PTSD 
has been productive of occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  On VA 
examination, the veteran has consistently been noted to have 
the following: normal affect, speech, and thought process; no 
evidence of suffering from panic attacks; good memory and 
judgment; no difficulty following commands; and no impairment 
in impulse control that would affect his motivation or mood.

The Board notes that the veteran has consistently reported 
the following: difficulty in establishing and maintaining 
effective work and social relationships; having problems with 
controlling his temper; that his mood has been depressed; 
that he has suffered nightmares and sleep disturbance; at 
times, feelings of being suicidal; and that his PTSD has 
impaired his ability to work at his job.  However, the Board 
also notes that the veteran, at his October 2000 RO hearing, 
reported not having missed work due to his PTSD symptoms, and 
that there have been no findings on medical examination or 
other objective evidence indicating that the veteran has ever 
acted out violently or is a danger to himself or anyone else.  
Moreover, the Board notes that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood and chronic sleep impairment, 
are criteria for a 30 percent rating under Diagnostic Code 
9411.  The medical evidence, which consistently demonstrates 
the veteran generally functioning satisfactorily, with 
routine behavior, self-care, and conversation all found to be 
normal on examination, reflects that the veteran's PTSD 
symptoms more closely approximate these criteria for a 30 
percent rating than the criteria for a 50 percent rating 
under Diagnostic Code 9411. 

The Board also notes that in his VA examinations from January 
1999 to January 2006, the lowest the veteran's GAF score was 
ever noted to be was 55, and that scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Again, the medical evidence does not demonstrate symptoms 
such as flat affect and circumstantial speech, or occasional 
panic attacks.  Also, to the extent that the veteran has 
moderate difficulty in social and occupational functioning 
manifested by having few friends and conflicting with peers 
or co-workers, the Board finds that such impairment in social 
and occupational functioning is compatible with the criteria 
for a 30 percent rating under Diagnostic Code 9411, and, 
particularly in light of all of the medical evidence of 
record, does not demonstrate that the criteria for a 50 
percent disability rating is warranted.

The Board has given due consideration to the August 2006 
private caregiver statements submitted by the veteran, but 
finds that such statements do not indicate that the criteria 
for a 50 percent disability rating have been met under 
Diagnostic Code 9411.  Specifically, the Board notes that the 
PTSD symptomatology described by the caregivers, such as 
depression, anxiety, and sleep disturbance more closely 
approximate the criteria for a 30 percent disability rating 
than those for a 50 percent rating under Diagnostic Code 
9411, and that the veterans' physician specifically indicated 
that the veteran's PTSD symptoms were well-controlled with 
medication.

Finally, the Board has also considered statements submitted 
by the veteran from family members and acquaintances of the 
veteran.  However, the Board notes that such statements are 
not competent medical evidence to demonstrate an increase in 
psychiatric disability.  Moreover, to the extent that such 
statements describe the veteran's current symptomatology, 
they describe symptoms such as depression, anxiety, sleep 
disturbance, and social impairment, which are symptoms that 
do not more closely approximate the criteria for 50 percent 
rating than those for a 30 percent rating under Diagnostic 
Code 9411.

Accordingly, an initial disability rating in excess of 30 
percent for PTSD is not warranted.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


